Generally, the most effective remedy for an alleged inequity in an award of maintenance and child support pendente lite is a speedy trial, where the disputed issues as to financial capacity and standard of living can be determined (see, Fitzgibbon v Fitzgibbon, 74 AD2d 818). We note that defendant husband’s net earnings as a professional musician on weekends cannot be determined from the record.
Similarly, in view of the unsupported affidavits of both parties, the issue of exclusive possession of the marital residence and the need for a protective order must await the trial. Plaintiff’s proof in support of her pendente lite motion does not make a sufficient showing to justify a hearing on this issue. Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.